DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 16/012,488 06/19/2018 PAT 10789647
16/012,488 is a CON of 14/307,176 06/17/2014 PAT 10026124
14/307,176 has PRO 61/835,924 06/17/2013

Status of Claims
	Claims 1, 2, 5-12, and 15-25 are currently pending and rejected.
	Claims 3, 4, 13, and 14 are canceled.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 5-12, and 15-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards identifying and displaying trades that are of potential interest to a user.  The concept is clearly related to managing transactions between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1, 2, 5-12, and 15-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1, 2, 5-12, and 15-25 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards identifying and displaying trades that are of potential interest to a user.  The concept comprises receiving market data comprising previously submitted orders that are at least partially unsatisfied, determining one or more orders which are of potential interest to a user, and generating a user interface for displaying the orders, where the orders of potential interest to the user are visually differentiated from the rest.  The present claims are related to managing interaction between people (i.e. traders), thus the present claims fall within the Certain Method of Organizing Human Activity grouping.  The present claims are similar to the ineligible claims in Electric Power Group vs. Alstom, because they are directed to receiving data, analyzing data, and displaying result.  The process of determining orders which are of potential interest to a user is recited in a highly vague fashion.  It does not appear there is any improvement in data mining or A.I.  The presentation of the orders only require a grid/spreadsheet/table with conventional highlight function.  Existing trading platform or spreadsheet software (e.g. Microsoft Excel) can present the orders as claimed.  The performance of the claim limitations using generic computer components (i.e. a processor and a memory) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  Accordingly, this claim recites an abstract idea.
Prong Two
Independent claims 1, 11, and 21 recite a processor coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as receiving market data comprising unsatisfied orders, determining one or more orders which are of potential interest to a user, generating a GUI to display orders and highlighting those orders that are of potential interest to the user.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The GUI in the claims also appears to have generic function, such as displaying orders in a grid (or spreadsheet or table) and highlighting certain cells of the grid.  The independent claims do not recite any additional element that is considered an improvement in computer function or technological breakthrough outside of trading.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  Dependent claims 2-9 and 12-19 do not recite any additional element.  They simply recite generic element (e.g. a processor), and conventional GUI features (e.g. displaying orders in a spreadsheet, highlighting cells of spreadsheet, etc.).  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a processor coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as receiving market data comprising unsatisfied orders, determining one or more orders which are of potential interest to a user, generating a GUI to display orders and highlighting those orders that are of potential interest to the user.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not require anything other than an off-the-shelf general-purpose computer to implement.  No inventive computer function is needed.  
	In the response filed on 01/24/2022, Applicant amended independent claims 1, 11, and 21 by adding the limitation, “the electronic market data including data indicative of one or more of the plurality of orders to trade which are of potential interest to the user when there is a relationship between the user and a trader that placed the order to trade”.
	Applicant argued that the claimed invention improves upon the technical field of computer user interface in electronic trading, by providing a specific implementation which controls display of information so to ensure that particular information of interest is readily ascertainable by the user.  Examiner disagrees and points out that the amended claims merely receive market data including data indicative of orders submitted a trader that had a relationship with the user, and visually differentiating (i.e. highlighting) those orders on a display.  The claims only require a computer to identify and highlight orders that satisfied certain criteria (e.g. being submitted by a particular trader), and these functions are basic computer functions.  
Previously cited reference, Annunziata, teaches “The transaction parameters may also permit the submitter of an indication to grant specific users preferred status over other users of the system with respect to actions concerning indications submitted by the submitter.  For example, a submitter may have had good relations with particular users and may wish to give them preference over other users of the system such as for credit purposes or otherwise.  In essence, the transaction parameters permit the submitter of an indication to control to how the indication is presented and acted upon by other users” (see paragraph 0056) and “the user may seek only open offers on Brent Crude Oil or firm bids from a specific trader or broker” (see paragraph 0058).  Annunziata shows filtering trades to display those submitted by traders who have good relationship with the user.  Friesen et al. (Patent No.: US 6,993,504), for example, teaches “In another embodiment, all order books where a give trader has entered an order will be highlighted.  A trader may user this feature to locate orders of order traders with which the trader has a line of credit” (see column 4 line 31-41.), and “Selecting a trader’s icon 912 will also highlight the trader’s orders on the priority view, value/quantity view, and other views provided in the system that display orders and which can all be displayed concurrently” (see column 13 line 62 through column 14 line 14).  Buck (Patent No.: US 7,899,736) also teaches “The indicators in the bid display region 406 may in addition, be color-coded, segmented or otherwise differentiated to represent a corresponding number of orders and/or the trader’s orders in relationship to other orders in the market” (see column 7 line 52-67).  Buck art teaches visually differentiated orders that are submitted by a particular trader among other orders.  
	Additionally, amended claims recite determining whether a counter-order is being of interest (see paragraph 0061-0062 of the specification, this feature appears to prevent self-trade within the same business organization).  This feature can be performed manually by checking whether the trades are submitted by the traders of the same business organization or utilizing off-the-shelf computer to automate manual processing.  Ellis et al. (Pub. No.: US 2008/0215430) teaches preventing self-trade is a known function in order matching (see paragraph 0114, “Self Trading—Orders from traders at the same institution preferably are not be matched together during price determination”).  BM&F (BM&F BOVESPA The New Exchange, Self Trade Prevention Functionality Version 1.0.0 – October 19th 2011) teaches extensively how self-trade can be prevented at customer level (see page 9-13).
Evidently, identifying and highlighting orders submitted by a particular trader, such as a trader who had relationship with the user, were well-known prior to the present invention.  As such, there is no improvement in GUI or computer technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Response to Remarks
	In the response filed on 08/17/2022, Applicant did not amend any claim.
	Rejection under 35 U.S.C. 112
Applicant’s arguments, see Remarks, with respect to rejection under 35 U.S.C. 112 have been fully considered and are persuasive.  Examiner notes the claim interpretation has become broader, since the claims are no longer directed to detecting self-trade, but any trade where the trader who placed the order has any relationship with the user.  The rejection under 35 U.S.C. 112 has been withdrawn. 

	Rejection under 35 U.S.C. 101	Applicant's arguments with regards to rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.
	Applicant argued that the amended claims are directed to “a specific, novel, non-preemptive, and patentable system, i.e., a practical application for displaying information on a user interface of a computer which visually distinguishes particular information of interest whether directly displayed or concealed via a consolidated presentation, and preventing submission of trade orders which include a selection of a counter-order that is indicated as being of interest, whether specifically displayed or hidden from view in a consolidated presentation”.  Examiner disagrees and points out that the claims merely receive market data including data indicative of orders submitted a trader that had a relationship with the user, visually differentiating (i.e. highlighting) those orders on a display, and preventing trade of certain orders.  As such, the claims are clearly related to managing transactions between people.  The claims only require a computer to identify and highlight orders that satisfied certain criteria (e.g. being submitted by a particular trader who has an unspecified relationship with the user), and these functions are basic computer functions.  Applicant argued that the claims cannot be performed in the human mind, or by using pen and paper.  Examiner points out that the present claims fall under the grouping of “certain methods of organizing human activity” not “mental process”.  The implementation of claimed steps by generic computer components (i.e. a computer-readable medium coupled to a processor) does not render the claims any less abstract.
Previously cited reference, Annunziata, teaches “The transaction parameters may also permit the submitter of an indication to grant specific users preferred status over other users of the system with respect to actions concerning indications submitted by the submitter.  For example, a submitter may have had good relations with particular users and may wish to give them preference over other users of the system such as for credit purposes or otherwise.  In essence, the transaction parameters permit the submitter of an indication to control to how the indication is presented and acted upon by other users” (see paragraph 0056) and “the user may seek only open offers on Brent Crude Oil or firm bids from a specific trader or broker” (see paragraph 0058).  Annunziata shows filtering trades to display those submitted by traders who have good relationship with the user.  Friesen et al. (Patent No.: US 6,993,504), for example, teaches “In another embodiment, all order books where a give trader has entered an order will be highlighted.  A trader may user this feature to locate orders of order traders with which the trader has a line of credit” (see column 4 line 31-41.), and “Selecting a trader’s icon 912 will also highlight the trader’s orders on the priority view, value/quantity view, and other views provided in the system that display orders and which can all be displayed concurrently” (see column 13 line 62 through column 14 line 14).  Buck (Patent No.: US 7,899,736) also teaches “The indicators in the bid display region 406 may in addition, be color-coded, segmented or otherwise differentiated to represent a corresponding number of orders and/or the trader’s orders in relationship to other orders in the market” (see column 7 line 52-67).  Buck art teaches visually differentiated orders that are submitted by a particular trader among other orders.  
	Additionally, the claims recite determining whether a counter-order is being of interest.  This feature can be performed manually by checking whether the trades are submitted by the traders of the same business organization or utilizing off-the-shelf computer to automate manual processing.  After all, determining whether orders match certain criteria (e.g. being submitted by certain parties) is well within the capacity of general-purpose computer.  Applicant argued that the claims can prevent self-trade (see paragraph 0061-0062 of the specification, self-trade is defined as trading within the same business organization).  Examiner points out however, the present claims do not specify the orders of potential interest are “self-trade” orders.  The claims only define orders of potential interest to user as “when there is a relationship between the user and a trader that placed order to trade”.  The claim language is much broader, and can read of situation where the user has pervious experience with the trader (or simply knows the trader) who is from other business organization.  Ellis et al. (Pub. No.: US 2008/0215430) teaches preventing self-trade is a known function in order matching (see paragraph 0114, “Self Trading—Orders from traders at the same institution preferably are not be matched together during price determination”).  BM&F (BM&F BOVESPA The New Exchange, Self Trade Prevention Functionality Version 1.0.0 – October 19th 2011) teaches extensively how self-trade can be prevented at customer level (see page 9-13).  Evidently, identifying and highlighting orders submitted by a particular trader, such as a trader who had relationship with the user, and preventing self-trade, were well-known prior to the present invention.  As such, there is no improvement in GUI or computer technology.  
Applicant also argued that the claimed invention “further solves a problem unique to anonymized central counterparty-based transaction system which novate themselves into transaction so as to avoid the need for the transacting parties to identify themselves to one another”.  Examiner points out that the present claims do not mention about traders’ identities being anonymized.  Without such limitation, any off-the-shelf computer or human can identify orders that match a list of traders who have some sort of relationship with the user. 
Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.  Examiner maintains the ground of rejection under 35 U.S.C. 101.

Rejection under 35 U.S.C 103
	Applicant’s arguments, see Remarks, with respect to rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  Examiner agrees that Ellis does not explicitly teach preventing a self-trade order from being submitted.  Instead, Ellis teaches submitted self-trade orders will not be matched together.  Examiner withdraws the ground of rejection under 35 U.S.C. 103.
Prior Art Cited Not Applied
	BM&F (BM&F BOVESPA The New Exchange, Self Trade Prevention Functionality Version 1.0.0 – October 19th 2011) is cited because the document teaches extensively how self-trade can be prevented at customer level (see page 9-13).  BM&F implements self-trade prevention by accepting new potential self-trade order and then immediately canceled upon entry.  BM&F’s implementation might be slightly different, but the result is the same.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
NOV-2022